Exhibit 10.5

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (this “Amendment”) is made as of March 28, 2014
by and between BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company
(“Landlord”) and THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Gross Lease dated as of May 17,
2012, pursuant to which Tenant leases certain space consisting of approximately
38,062 rentable square feet (the “Original Premises”) located on the third
(3rd) floor of that certain office building located at 10 Corporate Drive,
Burlington, Massachusetts (the “Building”), as amended by that certain First
Amendment to Lease dated as of June 13, 2013 (the “First Amendment”), pursuant
to which Tenant leases an additional 21,417 rentable square feet (the “Expansion
Premises”) located on the second (2nd) floor of the Building (as amended, the
“Original Lease”).

B. Landlord and Tenant hereby desire to amend the Original Lease to (i) amend
certain provisions regarding the delivery of the Expansion Premises; (ii) extend
the Lease Term of the Original Premises and the Expansion Premises; and
(iii) amend certain other terms and conditions of the Original Lease as more
particularly set forth herein.

C. The Original Lease, as amended by this Amendment, shall be referred to herein
as the “Lease”. Any capitalized terms used herein not otherwise defined shall
have the respective meanings ascribed to them in the Original Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. New Definition. The Lease is hereby amended to include the following
definition to Section 1 thereof:

“Expansion Access Date. The earlier to occur of (a) the date that Landlord has
provided its approval of the Expansion Plans; or (b) January 1, 2015.”

2. Amendment of Certain Definitions. The Lease is hereby amended by deleting
from Section 1 thereof the definitions of Base Rent, BOMA, Expansion
Commencement Date, and Lease Term, and substituting in their stead the
following:

 

  (a) Base Rent. See Section 4 of the Second Amendment.

 

  (b) BOMA. The Office Buildings: Standard Methods of Measurement (ANSI/BOMA
Z65.1-2010), as published by the Building Owners and Managers Association, as
may be amended from time to time. Landlord may utilize a modified BOMA standard.

 

  (c) Expansion Commencement Date. April 1, 2015.

 

  (d) Lease Term. Commencing on the Commencement Date and ending on March 31,
2026. The Lease Term for the Expansion Premises shall commence on the Expansion
Commencement Date and end on March 31, 2026.

3. Schedule of Monthly Rent Payments for Initial Premises. Section 4(a) of the
First Amendment to the Lease, amending the schedule of Base Rent of the Original
Lease, is hereby amended as follows:

 

  (a) by adding the following two lines to the end of the schedule of Base Rent
for the Initial Premises:

 

April 1, 2024

     March 31, 2025       $ 38.20       $ 1,453,968.40       $ 121,164.03   

April 1, 2025

     March 31, 2026       $ 39.35       $ 1,497,739.70       $ 124,811.64   



--------------------------------------------------------------------------------

;

 

  (b) by adding the following two lines to the end of the schedule of Base Rent
for the Expansion Premises:

 

April 1, 2024

     March 31, 2025       $ 38.20       $ 818,129.40       $ 68,177.45   

April 1, 2025

     March 31, 2026       $ 39.35       $ 842,758.95       $ 70,229.91   

; and

 

  (c) by deleting, in its entirety, the paragraph immediately following the
schedule of Base Rent for the Expansion Premises and substituting the following
in lieu thereof:

Notwithstanding the foregoing, Landlord shall abate all Base Rent applicable to
the Expansion Premises for the period beginning on the Expansion Access Date and
ending on March 31, 2015 (the “Expansion Premises Abatement Period”), provided,
however, if the Lease is terminated prior to the expiration of the Lease Term as
a result of default by Tenant, in addition to all other damages to which
Landlord may be entitled under the Lease and applicable law, Tenant immediately
and without notice shall pay Landlord the full unamortized amount of all Base
Rent which had been abated as aforesaid (with the abated Base Rent amortized
over a one hundred forty four (144) month period beginning on April 1, 2015.
Although Landlord shall abate Base Rent applicable to the Expansion Premises
payable for the Expansion Premises Abatement Period, Tenant acknowledges and
agrees that Tenant shall be liable for all Additional Rent payable on account of
the Expansion Premises during such period, including, without limitation,
electricity charges.

4. Tenant’s Contribution to Tenant Improvement Costs. Section 2.5.1 of the Lease
is hereby amended by deleting the seventh (7th), eighth (8th), and ninth
(9th) full sentences of the paragraph in their entirety, resulting in the
removal of the following language from the Lease:

“The Tenant Improvements shall be performed by contractors approved by Landlord
and employed by Tenant under one or more construction contracts that require the
prime contractor and the respective subcontractors of any tier: (a) be parties
to, and bound by, a collective bargaining agreement with a labor organization
affiliated with the Building and Construction Trades Council of the AFL-CIO and
(b) employ only members of such organization to perform work within their
respective jurisdictions). However, at Landlord’s sole option, in clause (a) of
the immediately preceding sentence of this paragraph, the following
substitutions may be made: (1) a project labor agreement in place of a
collective bargaining agreement, and (2) an independent, nationally recognized
labor organization in place of a labor organization affiliated with the Building
and Construction Trades Council of the AFL-CIO. Such contractors also shall
comply with all requirements in Paragraph 4.5 of this Lease.”

and substituting the following in lieu thereof:

“All Tenant Alterations made by or on behalf of Tenant shall be made and
performed: (a) by contractors or mechanics approved by Landlord, who shall carry
liability insurance of a type and in such amounts as Landlord shall reasonably
require, naming Landlord and Tenant as additional insureds, (b) in a good and
workmanlike manner, (c) so that same shall be at least equal in quality, value,
and utility to the original work or installation and shall be in conformity with
Landlord’s building standard specifications as set forth in Exhibit C-2 attached
hereto and as the same may be amended by Landlord and in effect at such time,
(d) in accordance with all applicable laws, and (e) pursuant to plans, drawings
and specifications which have been reviewed and approved by Landlord prior to
the commencement of the repairs or replacements and approved by, and filed with,
all applicable governmental authorities.”

 

2



--------------------------------------------------------------------------------

5. Tenant’s Contribution to Expansion Tenant Improvement Costs. Section 8 of the
Lease is hereby amended as follows:

(a) Section 8(a) of the Lease is hereby amended by deleting the sixth (6th) and
seventh (7th) full sentences of the paragraph in their entirety, resulting in
the removal of the following language from the Lease:

“The Expansion Improvements shall be performed by contractors approved by
Landlord and employed by Tenant under one or more construction contracts that
require the prime contractor and the respective subcontractors of any tier:
(x) be parties to, and bound by, a collective bargaining agreement with a labor
organization affiliated with the Building and Construction Trades Council of the
AFL-CIO and (y) employ only members of such organization to perform work within
their respective jurisdictions. However, at Landlord’s sole option, in clause
(x) of the immediately preceding sentence of this paragraph, the following
substitutions may be made: (1) a project labor agreement in place of a
collective bargaining agreement, and (2) an independent, nationally recognized
labor organization in place of a labor organization affiliated with the Building
and Construction Trades Council of the AFL-CIO.”

(b) Section 8(d) of the Lease is hereby amended by deleting the last sentence of
the paragraph in its entirety and, in lieu thereof, substituting the following:

“Further, notwithstanding anything herein to the contrary, in the event that
Tenant has not: (a) completed the Expansion Improvements on or before April 1,
2015; and (b) satisfied all of the conditions for payment of the Expansion
Tenant Improvement Allowance on or before July 1, 2015 (time being of the
essence), Landlord shall have no further obligation to make any Expansion Tenant
Allowance Advance.”

(c) Section 8(e) of the Lease is hereby amended by deleting the reference to the
date “April 1, 2014,” in the first sentence of the paragraph and, in lieu
thereof, substituting the date “April 1, 2015.”

(d) Section 8(g) of the Lease is hereby amended by deleting the reference to the
date “April 1, 2014,” in the last sentence of the paragraph and, in lieu
thereof, substituting the date “July 1, 2015.”

6. Tenant’s Work Performance. Section 4.5 of the Lease is hereby amended by
deleting the fourth (4th), fifth (5th), sixth (6th), and seventh (7th) full
sentences of the paragraph in their entirety, resulting in the removal of the
following language from the Lease:

“Approval shall be subject to Landlord’s reasonable discretion and shall include
a requirement that the prime contractor and the respective subcontractors of any
tier performing the Tenant Alterations: (a) be parties to, and bound by, a
collective bargaining agreement with a labor organization affiliated with the
Building and Construction Trades Council of the AFL-CIO applicable to the
geographic area in which the Building is located and to the trade or trades in
which the work under the contract is to be performed and (b) employ only members
of such labor organizations to perform work within their respective
jurisdictions. The previous sentence shall apply whether it is Landlord or
Tenant performing or contracting for any such alterations, additions,
improvements or installations. Waivers or exceptions to the requirement in the
third [sic] sentence of this paragraph may be given only in writing by the
Landlord. With the specific, prior written approval of Landlord, which may be
withheld in Landlord’s sole and absolute discretion, in clause (a) of the third
[sic] sentence of this paragraph the following substitutions may be made: (1) a
project labor agreement in place of a collective bargaining agreement, and
(2) an independent, nationally recognized labor organization in place of a labor
organization affiliated with the Building and Construction Trades Council of the
AFL-CIO.”

and substituting the following in lieu thereof:

“All Tenant Alterations made by or on behalf of Tenant shall be made and
performed: (a) by contractors or mechanics approved by Landlord, who shall carry
liability insurance of a type and in such amounts as Landlord shall reasonably
require, naming Landlord and Tenant as additional

 

3



--------------------------------------------------------------------------------

insureds, (b) in a good and workmanlike manner, (c) so that same shall be at
least equal in quality, value, and utility to the original work or installation
and shall be in conformity with Landlord’s building standard specifications as
set forth in Exhibit C-2 attached hereto and as the same may be amended by
Landlord and in effect at such time, (d) in accordance with all applicable laws,
and (e) pursuant to plans, drawings and specifications which have been reviewed
and approved by Landlord prior to the commencement of the repairs or
replacements and approved by, and filed with, all applicable governmental
authorities.”

7. OFAC List. Section 6.19 of the Lease is hereby amended by deleting the
paragraph in its entirety and substituting the following in lieu thereof:

“6.19 OFAC List. (a) Each of the Landlord and the Tenant represents and warrants
that (a) each person or entity owning an interest in it is (i) not currently
identified on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”) and/or on any other similar list maintained by OFAC pursuant to any
authorizing statute, executive order or regulation (collectively, the “List”),
and (ii) not a person or entity with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States, (b) none of its funds or its other assets
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person (as hereinafter defined), (c) to its knowledge, no
Embargoed Person has any interest of any nature whatsoever in it (whether
directly or indirectly), (d) to its knowledge, none of its funds have been
derived from any unlawful activity with the result that the investment in it is
prohibited by law or that the Lease is in violation of law, and (e) each of the
Landlord and the Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in either the Landlord or the Tenant is prohibited by law or either
party is in violation of law.

(b) Each of the Landlord and the Tenant covenants and agrees (a) to comply with
all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (b) to immediately
notify the other party in writing if any of the representations, warranties or
covenants set forth in this paragraph or the preceding paragraph are no longer
true or have been breached or if such party has a reasonable basis to believe
that they may no longer be true or have been breached, (c) not to use funds from
any “Prohibited Person” (as such term is defined in the September 24, 2001
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) to make any payment due under
the Lease and (d) at the request of either the Landlord or the Tenant, to
provide such information as may be requested by the other party to determine
such party’s compliance with the terms hereof.

(c) Each of the Landlord and the Tenant hereby acknowledges and agrees that its
inclusion on the List at any time during the Lease Term shall be a material
default of the Lease. Notwithstanding anything herein to the contrary, neither
the Landlord nor the Tenant shall permit the Premises or any portion thereof to
be used or occupied by any person or entity on the List or by any Embargoed
Person (on a permanent, temporary or transient basis), and any such use or
occupancy of the Premises by any such person or entity shall be a material
default of the Lease.”

8. Landlord’s Right to Re-measure. A new Section 6.21 shall be added to
Section 6 of the Lease as follows:

“6.21. Landlord’s Right to Re-measure. Landlord reserves the right to re-measure
the Premises during the term of the Lease upon Tenant’s exercise of any
extension option or expansion option pursuant to the Lease. Upon any such
re-measurement by Landlord, Landlord will recalculate the rentable square
footage of the Premises, will adjust the Base Rent and rentable square footage
notation, if necessary, and will advise Tenant in writing of the revised
rentable square feet of area attributed to the Premises and the parties agree to
be bound thereby.”

 

4



--------------------------------------------------------------------------------

9. Brokers. Landlord and Tenant warrant to each other that they have had no
dealings with any broker, agent or finder in connection with this Amendment
except Jones Lang LaSalle and CB Richard Ellis (the “Brokers”) and/or
representatives of Landlord and Tenant. Landlord agrees to pay the commissions
due to such brokerage companies pursuant to separate agreements. Each party
hereto agrees to protect, indemnify and hold harmless the other from and against
any and all expenses with respect to any compensation, commissions and charges
claimed by any other broker, agent or finder not identified above with respect
to this Amendment or the negotiation thereof that is made by reason of any
action or agreement by such party.

10. Lease Ratification. This instrument and all of the terms and provisions
hereof shall be considered for all purposes to be incorporated into and made
part of the Original Lease. The Original Lease and each provision, covenant,
condition, obligation, right and power contained therein is hereby ratified and
confirmed, and, as modified hereby, shall continue in full force and effect. All
references appearing in the Original Lease and in any related instruments shall
be amended and read hereafter to be references to the Original Lease as amended
by this Amendment. In the event of any inconsistencies or conflicts between
other provisions of the Original Lease and the provisions of this Amendment, the
provisions hereof shall govern and control. Except as specifically amended in
this Amendment, the Lease is and shall remain in full force and effect and has
not been amended, modified, terminated or assigned.

11. Independence of Covenants. Landlord’s and Tenant’s covenants in the Lease
are independent and, without limiting the generality of the foregoing, Tenant
acknowledges that its covenant to pay Base Rent and Additional Rent is
independent of Landlord’s obligations under the Lease, and that in the event
that Tenant shall have a claim against Landlord, Tenant shall not have the right
to deduct the amount allegedly owed to Tenant from any Base Rent or Additional
Rent due under the Lease, it being understood that Tenant’s sole remedy for
recovering upon such claim shall be to bring an independent legal action against
Landlord.

12. Authority. Each party represents and warrants to the other that such party
and the person signing on its behalf are duly authorized to execute and deliver
this Amendment and that this Amendment constitutes its legal, valid and binding
obligation.

13. Execution. This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. The parties agree that this Amendment may be transmitted between
them by facsimile machine or electronic mail and the parties intend that a faxed
or emailed Amendment containing either the original and/or copies of the
signature of all parties shall constitute a binding Amendment.

14. Governing Law/Binding Effect. The Lease and this Amendment and the rights
and obligations of both parties thereunder and hereunder shall be governed by
the laws of the Commonwealth of Massachusetts and shall be binding upon and
inure to the benefit of the Landlord and Tenant and their respective legal
representatives, successors and assigns.

15. Effective Date. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises. This Amendment shall become effective and binding only
upon execution and delivery of this Amendment by all of the parties hereto and
approval by Landlord’s lender.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the first
date written above.

 

LANDLORD: BURLINGTON CENTRE OWNER LLC, a Delaware limited liability company By:
BURLINGTON CENTRE JV LLC, a Delaware limited liability company, its sole member
  By: DIV FUND II GP, LLC, a Delaware limited liability company, as agent for
the managing member   By:  

/s/ Jonathan G. Davis

  Name:   Jonathan G. Davis   Title:   President   and   By: BURLINGTON GAVI
MEMBER, LLC, a Delaware limited liability company, its co-managing member    
By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,
its authorized signatory     By  

/s/ Dennis J. Tinker

      Name:   Dennis J. Tinker       Title:  

Investment Director

Asset Management

    By  

/s/ Joseph E. Pierce

      Name:   Joe E. Pierce      

Title:

 

Managing Director

Asset Management

        TENANT: THE ENDURANCE INTERNATIONAL GROUP, INC., a Delaware corporation
By:  

/s/ Kathy Andreasen

  Name:   Kathy Andreasen   Title:   Chief People Officer

 

6



--------------------------------------------------------------------------------

SECRETARY’S CERTIFICATE

I, David C. Bryson, Secretary of The Endurance Group, Inc., a Delaware
corporation (the “Company”), hereby certify that Kathy Andreasen, as CPO of the
Company has authority to execute and deliver to Burlington Centre Owner, LLC the
Lease related to the building located at, known as and numbered 10 Corporate
Drive, Burlington, Massachusetts, a copy of which Lease is attached hereto and
made a part hereof on behalf of the Company.

Witness my signature on this 31st day of March, 2014.

 

The Endurance Group, Inc. By:  

/s/ David C. Bryson

Name:   David C. Bryson Title:   Secretary

 

7



--------------------------------------------------------------------------------

EXHIBIT C-2

Construction Standards

 

8